NATIONWIDE MUTUAL FUNDS Nationwide Portfolio Completion Fund Supplement dated April 29, 2016 to the Summary Prospectus dated March 1, 2016 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, Steve Jeneste is no longer a Portfolio Manager on the Fund.Therefore, all references to, and information regarding, Steve Jeneste in the Summary Prospectus are deleted in their entirety. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
